
	
		I
		112th CONGRESS
		1st Session
		H. R. 3213
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Fincher (for
			 himself, Mr. Garrett,
			 Mr. Grimm,
			 Mr. Hensarling,
			 Mr. Dold, Mr. Huizenga of Michigan,
			 Mr. Quayle,
			 Mr. Westmoreland,
			 Mr. Neugebauer,
			 Mr. Stivers,
			 Mr. Rigell,
			 Mr. DesJarlais,
			 Mr. McHenry, and
			 Mr. Luetkemeyer) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to provide
		  additional exemptions from the internal control auditing requirements for
		  smaller and newer public companies.
	
	
		1.Short titleThis Act may be cited as the
			 Small Company Job Growth and
			 Regulatory Relief Act of 2011.
		2.Exemption from
			 audit requirement for smaller issuersSection 404 of the Sarbanes-Oxley Act of
			 2002 is amended by striking subsection (c) and inserting the following:
			
				(c)Exemption for
				smaller issuersSubsection
				(b) shall not apply with respect to any report required under subsection (a) of
				an issuer that has a total public float for the relevant reporting period of
				less than $350,000,000.
				(d)Rule of
				constructionNothing in the
				exemptions provided for in subsection (c) shall be construed to relieve or
				exempt any issuer from the requirements for internal control reporting and
				assessment under subsection (a) or the requirement that officers of the issuer
				certify each annual and quarterly report pursuant to section
				302.
				. 
		
